                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA



     MARCO A. C.-P.,                                    Civil No. 20-1698 (JRT/TNL)

                                     Petitioner,

     v.                                                      MEMORANDUM
                                                      OPINION AND ORDER ADOPTING
     MERRICK GARLAND, U.S. Attorney General;              MODIFIED REPORT AND
     ALEJANDRO MAYORKAS, Secretary,                     RECOMMENDATION OF THE
     Department of Homeland Security; TAE D.               MAGISTRATE JUDGE
     JOHNSON, Acting Director, Immigration
     and Customs Enforcement; PETER BERG,
     Director, St. Paul Field Office, Immigration
     and Customs Enforcement; and
     JOEL BROTT, Sheriff, Sherburne County,

                                   Respondents.




          Bruce D. Nestor, DE LEON & NESTOR, LLC, 3547 Cedar Avenue South; Paul
          Abraham Dimick and Teresa J. Nelson, AMERICAN CIVIL LIBERTIES UNION
          OF MINNESOTA, P.O. Box 14720, Minneapolis, MN 55414, for petitioner;

          Ana H. Voss, Ann M. Bildtsen, and Chad A. Blumenfield, UNITED STATES
          ATTORNEY’S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis, MN
          55415, for respondent.


          Petitioner Marco A. C.-P. filed a Petition for a Writ of Habeas Corpus pursuant to

28 U.S.C. § 2241, requesting a bond hearing related to his detention during withholding-

only immigration proceedings.          Magistrate Judge Tony Leung issued a Report &

Recommendation (“R&R”), recommending that the Court find that Petitioner is entitled


21
to an individualized bond hearing. The United States objected to the R&R, arguing that

Petitioner is not entitled to a bond hearing because there is a significant likelihood of his

removal in the reasonably foreseeable future.

        Because the Court finds that Petitioner has been subjected to prolonged detention

and has provided reason to believe that there is no significant likelihood of removal in the

reasonably foreseeable future, which the United States has not sufficiently rebutted, the

Court will order that Petitioner receive an individualized bond hearing before an

Immigration Judge. The Court also finds that due process considerations require that the

United States bear the burden at the bond hearing of demonstrating by clear and

convincing evidence that continued detention is warranted. The Court will therefore

overrule the United States’ objections, adopt the R&R, and grant the petition in part.

                                      BACKGROUND

   I.      FACTUAL BACKGROUND

        In 2004, Petitioner, a native and citizen of Mexico, entered the United States for

the first time. (Am. Petition for Writ of Habeas Corpus (“Petition”) ¶ 42, Aug. 6, 2020,

Docket No 4; Petition, Ex. A (“IJ Order”) at 5, Aug. 6, 2020, Docket No. 4-2.) He was about

twelve years old. (Petition ¶ 42.) In the last sixteen years, Petitioner has left the country

just once; in August of 2010 he returned to Mexico briefly to attend his grandfather’s

funeral. (Id. ¶ 43.) On August 14, 2010, as Petitioner attempted to reenter the United

States, he was apprehended by authorities. (Id.) Petitioner was ordered removed, and




                                             -2-
his removal to Mexico was completed on August 15, 2010. (Id.) A few days later,

Petitioner reentered the United States. (Id. ¶ 44.)

         Petitioner now resides in Minnesota, where he has maintained employment in the

construction and farming industries. (Id. ¶¶ 44–46.) Petitioner’s mother and sisters also

reside in Minnesota and are United States citizens. (Petition ¶ 44.) Petitioner’s wife and

two daughters, all of whom are United States citizens, reside in Kansas. (Id. ¶ 45; IJ Order

at 4.)

         In September 2019, Petitioner was arrested for fifth degree possession of a

controlled substance. (Id. ¶ 53; Petition, Ex. C at 1, Aug. 6, 2020, Docket No. 4-4.) On

September 12, 2019, a state court judge granted Petitioner’s release on bond, and he was

then taken into custody by Immigration and Customs Enforcement (“ICE”). (Id. ¶ 54.) On

September 13, 2019, authorities from the Department of Homeland Security (“DHS”)

informed Petitioner that the agency intended to reinstate the August 14, 2010 order for

his removal. (Id. ¶ 55; IJ Order at 2.)

         Petitioner was referred to an asylum officer to assess whether he had reasonable

fear of returning to Mexico. (Petition ¶ 55.) On October 2, 2019, the asylum officer

determined that Petitioner had failed to establish a reasonable possibility of persecution

or torture in Mexico; Petitioner requested the case be referred to an Immigration Judge

(“IJ”) for review of that determination. (Id. ¶ 56.)




                                             -3-
   II.      IMMIGRATION COURT PROCEEDINGS

         On March 6, 2020, following a hearing on the merits, the IJ vacated the asylum

officer’s determination. (See IJ Order at 16, 21.) The IJ found that Petitioner had credibly

demonstrated past persecution by people who had perceived Petitioner to be

homosexual and others who had made threats on his life and actually harmed members

of his family. (Id. at 4–7.) The IJ concluded that Petitioner was accordingly entitled to a

presumption that his life or freedom would be threatened in the future if he were

removed to Mexico. (Id. at 11–12.)

         The IJ then found that DHS had not demonstrated by a preponderance of the

evidence that a fundamental change in circumstances rebutted the presumption of future

threats to Petitioner, determining that numerous specific threats to Petitioner’s life or

freedom were likely to arise if he were removed to Mexico. (Id. at 12–16.) Accordingly,

the IJ granted Petitioner’s application for withholding of removal under § 241(b)(3) of the

Immigration and Naturalization Act (“INA”), which prohibits the United States from

removing a non-citizen to a country where that person’s life or freedom would be

threated because of their race, religion, nationality, membership in a particular social

group, or political opinion. (Id. at 21; 8 U.S.C. § 1231(b)(3).) The IJ also found that

Petitioner suffered past harm amounting to torture and would more likely than not face

torture again if removed to Mexico, and that Petitioner had demonstrated that the

Mexican authorities were unable or unwilling to control those who threatened him. (IJ




                                            -4-
Order at 16–21.) The IJ therefore granted Petitioner’s application for withholding of

removal under Article 3 of the Convention Against Torture (“CAT”). (Id. at 21.)

       The United States’ timely appeal of the IJ decision to the Board of Immigration

Appeals (“BIA”) is pending. (Decl. Eric J. O’Denius ¶ 11, Aug. 27, 2020, Docket No. 7.) On

March 27, 2020, ICE conducted a custody review and ordered that Petitioner remain in

detention because Petitioner posed a significant flight risk pending removal. (Id. ¶ 12;

Petition, Ex. F. at 1, Aug. 6, 2020, Docket No. 4-7.)

II.    STATUTORY & LEGAL BACKGROUND

       Pursuant to the IJ Order, Petitioner is currently detained during what are known as

“withholding-only” removal proceedings: his 2010 removal order has been reinstated, but

he cannot be removed to the country designated on his removal order because an IJ has

found that he qualifies for withholding of removal. To qualify for withholding of removal

under the INA, an applicant must show a “clear probability that his life or freedom would

be threatened in [the potential country of removal] because of [his] race, religion,

nationality, membership in a particular social group, or political opinion.” Mendez-Gomez

v. Barr, 928 F.3d 728, 733 (8th Cir. 2019) (quoting 8 U.S.C. § 1231(b)(3)(A)) (citation

omitted) (alteration in original). Withholding is also available under CAT if the applicant

demonstrates that “it is more likely than not that [he] would be tortured if removed to

the proposed country of removal” and, if the alleged torturers are private actors, that the




                                             -5-
governmental authorities in the designated country of removal are “unable or unwilling

to control those actors.” Id. (quotation omitted).

      In January 2021, the Supreme Court heard arguments in Pham v. Guzman Chavez,

which raises the issue of whether noncitizens in withholding-only proceedings are

detained pursuant to 8 U.S.C. § 1226, which governs immigration detention prior to the

issuance of a final order of removal and includes a bond hearing provision, or 8 U.S.C.

§ 1231, which governs detention during the removal period after a final order issues and

does not explicitly provide for a bond hearing. Pham v. Guzman Chavez, U.S. Docket No.

19-891 (argued Jan. 11, 2021). The petitioners in Guzman Chavez are, as here, subject to

reinstated removal orders, but are awaiting final determinations on proceedings for

withholding of removal based upon a reasonable fear of persecution or torture in the

countries designated in their removal orders. See Guzman Chavez v. Hott, 940 F.3d 867,

869 (4th Cir. 2019), cert. granted sub nom. Albence v. Guzman Chavez, 141 S. Ct. 107

(2020).

      In its decision, the Fourth Circuit held that § 1226 governs withholding-only

detention, finding that § 1226 authorizes detention “pending a decision on whether the

alien is to be removed, 8 U.S.C. § 1226(a) (emphasis added), invoking the practical

question of whether the government has the authority to execute a removal.” Guzman

Chavez, 940 F.3d at 876. The court found that § 1231, on the other hand, applies only

when a petitioner is both removable legally and practically, and is triggered “not when an




                                           -6-
alien is ordered removed . . . but only when the removal period begins[,]” which does not

occur “until the government has the actual legal authority to remove a noncitizen from

the country.” Id. (quotations omitted). Because the government lacks the legal authority

to remove detainees whose petitions for withholding of removal are pending or granted,

the court reasoned that their detention is governed by § 1226, not § 1231. Id. at 878,

882.

       The Fourth Circuit decision deepened a circuit split that the Supreme Court’s

pending decision is expected to resolve. The Second Circuit has also held that § 1226

governs withholding-only proceedings. See Guerra v. Shanahan, 831 F.3d 59, 64 (2d Cir.

2016) (“[T]he language and structure of the statutes dictate the conclusion that

[Petitioner’s] detention during the pendency of his withholding-only proceedings is

detention pursuant to 8 U.S.C. § 1226(a).”) However, the Third, Sixth, and Ninth Circuits

have held that § 1231 governs because the reinstated removal order is a final

administrative order, and the only remaining issue is where the detainee may be

removed. See Padilla-Ramirez v. Bible, 882 F.3d 826, 832 (9th Cir. 2017) (“This narrow

question of to where an alien may be removed is distinct from the broader question of

whether the alien may be removed; indeed, the former inquiry requires that the latter

already have been resolved in the affirmative.”); Guerrero-Sanchez v. Warden York Cnty.

Prison, 905 F.3d 208, 216 (3d Cir. 2018) (“Because [petitioner’s] CAT claim casts no doubt

on his removal from the United States, it does not implicate § 1226(a).”); Martinez v.




                                           -7-
Larose, 968 F.3d 555, 561–62 (6th Cir. 2020) (holding that § 1231(a) provided statutory

authority for detention).

III.   PROCEDURAL BACKGROUND

       In August 2020, Petitioner filed a petition for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2241. (Petition ¶ 14.) At the time, Petitioner had been detained for nearly a

year while in withholding-only removal proceedings, and had not been granted a bond

hearing. (Id. ¶ 2.) Petitioner argues that his detention is governed by § 1226, which

entitles detainees without criminal histories to an individualized bond hearing and to seek

discretionary release. (Id. ¶¶ 67–89.) In the alternative, Petitioner argues that, if his

detention falls under § 1231 he is still statutorily entitled to a bond hearing because he

has been detained longer than six-months, (id. ¶¶ 90–120), and because his prolonged

detention violates his fundamental rights to due process, (id. ¶¶ 121–34).

       In response to the petition, the Magistrate Judge issued an R&R, concluding that

the Court need not determine whether Petitioner is detained pursuant to § 1226 or §

1231, because the length of his detention necessitates that he receive a bond hearing

regardless of the statutory basis for his detention. (R&R at 12, Nov. 23, 2020, Docket No.

12.) The Magistrate Judge also concluded that Petitioner’s request for fees and costs

under the EAJA was neither ripe nor properly submitted and recommended denying this

request. (Id. at 17.) Accordingly, the Magistrate Judge recommended that the Court grant

in part and deny in part the petition. (Id. at 18.)




                                             -8-
       The United States has objected to the R&R, arguing that the Magistrate Judge

erroneously concluded that Petitioner is entitled to a bond hearing and asking the Court

to clarify which party bears the burden of persuasion, should the Court find that a bond

hearing is required. (Obj. R&R, Dec. 7, 2020, Docket No. 14.)

                                       DISCUSSION

I. STANDARD OF REVIEW

       After a magistrate judge files an R&R, a party may file “specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); accord D. Minn.

LR 72.2(b)(1). “The objections should specify the portions of the magistrate judge’s report

and recommendation to which objections are made and provide a basis for those

objections.” Mayer v. Walvatne, No. 07–1958, 2008 WL 4527774, at *2 (D. Minn. Sept.

28, 2008). For dispositive motions, the Court reviews de novo a “properly objected to”

portion of an R&R. Fed. R. Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). “Objections

which are not specific but merely repeat arguments presented to and considered by a

magistrate judge are not entitled to de novo review, but rather are reviewed for clear

error.” Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015).

II. ANALYSIS

      A. Right to a Bond Hearing

       The question presented by the United States is whether the Magistrate Judge

erroneously concluded that Petitioner is entitled to a bond hearing based on the




                                            -9-
prolonged nature of his detention. The United States argues that the Court should follow

the Sixth Circuit in Martinez v. Larose, 968 F.3d 555, 565–566 (6th Cir. 2020) and reject an

implicit bond hearing requirement in § 1231(a) because there is a significant likelihood

that Petitioner will be removed in the reasonably foreseeable future, rather than relying

on the Third Circuit’s reasoning in Guerrero-Sanchez v. Warden York Co. Prison, 905 F.3d

208, 219 (3d Cir. 2018).

       Both the Third Circuit and Sixth Circuit have found that detention during

withholding-only proceedings is governed by § 1231(a), which, as discussed above, means

that the text of the statute does not explicitly provide for a bond hearing. However, the

Third Circuit found that § 1231(a) nonetheless features an implicit bond hearing

requirement by relying on the Supreme Court’s rationale in Zadvydas v. Davis, 533 U.S.

678 (2001), which recognized that detention pursuant to § 1231 in excess of six months

raises significant constitutional issues. See Guerrero-Sanchez, 905 F.3d 208, 221, 226 (3d

Cir. 2018); see also Diouf v. Napolitano, 634 F.3d 1081, 1086, 1091–92 (9th Cir. 2011)

(finding no basis for withholding the procedural safeguards established in § 1226 from

individuals subject to prolonged immigration detention under § 1231 and defining

prolonged detention as six months).

       The Sixth Circuit in Martinez likewise relied on Zadvydas, but denied the

petitioner’s request for a bond hearing. In Zadvydas, the Supreme Court explained that

the six-month presumption does not dictate release of every person detained for longer




                                            -10-
than six months; rather the inquiry hinges on whether there is a significant likelihood of

removal in the reasonably foreseeable future. The Sixth Circuit concluded that, although

the petitioner had been in custody for roughly two years, his removal was reasonably

foreseeable if he did not prevail on his pending actions in federal court and before the

BIA. 968 F.3d at 565. Thus, the Sixth Circuit declined to find that § 1231(a) included a

bond hearing requirement under the circumstances, but noted that the petitioner could

refile his § 2241 petition if he prevailed on his other pending actions, when removal would

no longer be foreseeable. Id. at 565–66.

      Here, the United States argues that there is a significant likelihood of removal in

the reasonably foreseeable future because the BIA could reverse the IJ’s grant of relief,

and therefore Petitioner is not entitled to a bond hearing under Zadvydas. However, the

Zadvydas Court recognized that reasonableness was defined by whether the detention

“exceeds a period reasonably necessary to secure removal” and “as the period of prior

postremoval confinement grows, what counts as the ‘reasonably foreseeable future’

conversely would have to shrink.” Zadvydas, 533 U.S. at 699, 701. Petitioner has now

been detained for more than 590 days without any resolution of the United States’ appeal

to the BIA or any clarity as to the timing of his possible removal. Thus, the scope of the

“reasonably foreseeable future” has now shrunk considerably, and indefinite detention

pending an uncertain BIA determination that will be issued at an unknown future time




                                           -11-
raises the very due process issues that concerned the Supreme Court in Zadvydas. 533

U.S. at 690–92, 699. 1

       Further, weighing Petitioner’s liberty interest against DHS’s interest in keeping him

in custody without a bond hearing, the Court is persuaded by the Ninth Circuit’s reasoning

in Diouf that when detention lasts longer than six months and release or removal are not

imminent, “the risk of an erroneous deprivation of liberty in the absence of a hearing

before a neutral decisionmaker is substantial [and the] burden imposed on the

government by requiring hearings before an immigration judge at this stage of the

proceedings is therefore a reasonable one.” 634 F.3d at 1092.

       In sum, based upon the facts alleged in the petition and the duration of Petitioner’s

custody, the Court finds that Petitioner has provided good reason to believe that there is

no significant likelihood of his removal in the reasonably foreseeable future. The United

States has not sufficiently rebutted that showing. The Court finds that Petitioner is

entitled to an individualized bond hearing, consistent with Zadvydas. 533 U.S. at 701.




1
  On January 20, 2021, the Acting Secretary of Homeland Security issued a Memorandum
directing DHS to pause removals for 100-days for any noncitizen present in the United States,
with the exception of those who ICE has found to be a national security threat, were not present
in the United States before November 1, 2020, have voluntarily agreed to waive any rights to
remain in the United States, or for whom the Acting Director of ICE has made an individualized
determination that removal is required by law. Memorandum from the U.S. Dep’t of Homeland
Security, Review of and Interim Revision to Civil Immigration Enforcement and Removal Policies
and Priorities (Jan. 20, 2021) Although a district court in Texas has enjoined DHS from enforcing
and implementing the 100-day pause nationwide, see Texas v. United States, 2021 WL 723856
(S.D. Tex. Feb. 23, 2021), this policy and related litigation creates additional uncertainty as to the
timeline for resolution of Petitioner’s immigration proceedings here.


                                                -12-
The Court will therefore overrule the United States’ objection and adopt the R&R finding

that Petitioner has a right to a bond hearing.

       B. Burden of Proof at Bond Hearing

       The United States also objects to the Magistrate Judge’s recommendation that the

United States should carry the burden to demonstrate by clear and convincing evidence

that Petitioner’s continued detention is necessary to protect the community or to prevent

him from fleeing. There is presently no binding authority in the Eighth Circuit or from the

Supreme Court mandating a particular burden or standard of proof for the type of

immigration bond hearing addressed here. As such, courts in this district have generally

concluded that the IJ should have the opportunity to decide this issue in the first instance.

See, e.g., Bolus A.D. v. Sec’y of Homeland Sec., 376 F. Supp. 3d. 959, 963 (D. Minn. 2019);

Deng Chol A. v. Barr, 455 F. Supp. 3d 896, 904–05 (D. Minn. 2020). However, the Court

finds that due process considerations weigh heavily on the question of burden and

quantum of proof related to prolonged immigration detention, and the federal courts are

best equipped to resolve questions of this nature. See Santosky v. Kramer, 455 U.S. 745,

755–56 (1982).

       Regardless of the type of proceeding, “the minimum standard of proof tolerated

by the due process requirement reflects not only the weight of the private and public

interests affected, but also a societal judgment about how the risk of error should be

distributed between the litigants.” Id. at 755. The United States undoubtedly has an




                                            -13-
interest in ensuring community safety and that those in immigration proceedings do not

flee. Zadvydas, 533 U.S. at 690. However, immigration detainees have a strong interest

in liberty, id. at 693–94, and “[f]reedom from bodily restraint has always been at the core

of the liberty protected by the Due Process Clause from arbitrary governmental action.”

Foucha v. Louisiana, 504 U.S. 71, 80 (1992).

       When the United States seeks to deprive a person of their liberty, it is generally

held to a higher quantum of proof, and the Supreme Court has established that the

intermediate “clear and convincing” standard is appropriate when the individual interests

at stake are both “particularly important” and “more substantial than mere loss of

money[.]” Addington v. Texas, 441 U.S. 418, 424 (1983); see also United States v. Salerno,

481 U.S. 739, 750–52 (1987) (pre-trial detention); Woodby v. Immigration and

Naturalization Service, 385 U.S. 276, 286 (1966) (deportation); Schneiderman v. United

States, 320 U.S. 118, 123 (1943) (denaturalization).

       Although Petitioner has already been found to be removable and his liberty

interest may therefore be slightly less than that of a person at the initial finding of removal

stage, the same interest in freedom from prolonged detention is at stake. Singh v. Holder,

638 F.3d 1196, 1205 (9th Cir. 2011); see also Zadvydas, 533 U.S. at 696 (recognizing the

constitutional interest arising from indefinite immigration detention). Further, the

possible injury to Petitioner—unnecessary deprivation of his liberty—is so substantial

that “it is improper to ask the individual to share equally with society the risk of error . . .




                                              -14-
[and] a clear and convincing standard of proof provides the appropriate level of

procedural protection.” Singh, 638 F.3d at 1203–04 (citing Addington, 441 U.S. at 427).

       Accordingly, the Court joins other jurisdictions in concluding that it is appropriate

for the United States to bear the burden of proving by clear and convincing evidence that

Petitioner’s continued detention is necessary to protect the community or prevent his

flight. See, e.g., id. 2 The Court will therefore overrule the United States’ objections and

adopt the R&R.


                                             ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Respondents’ Objections to the R&R [Docket No. 14] are OVERRULED;

       2. The R&R [Docket No. 12] is ADOPTED;

       3. The Amended Petition for Writ of Habeas Corpus [Docket No. 4] is GRANTED in

           part and DENIED in part, as follows:



2
  See also Velasco Lopez v. Decker, 978 F.3d 842, 857 (2nd Cir. 2020) (“[R]equiring the Government
to prove that [Petitioner] is a danger to the community or a flight risk by clear and convincing
evidence to justify his continued detention strikes a fair balance between the rights of the
individual and the legitimate concerns of the state.” (quotation omitted)); German Santos v.
Warden Pike Cnty. Correctional Facility, 965 F.3d 203, 213 (3rd Cir. 2020) (“[O]nce detention under
§ 1226(c) has become unreasonable, the Government must put forth clear and convincing
evidence that continued detention is necessary.”); Darko v. Sessions, 342 F. Supp. 3d 429, 436
(S.D.N.Y. 2018) (requiring clear and convincing evidence to justify detention at § 1226(a) bond
hearing); Brito v. Barr, 415 F. Supp. 3d 258, 267 (D. Mass. 2019) (same); Rajesh v. Barr, 420 F.
Supp. 3d 78, 88 (W.D.N.Y. 2019) (same); Singh v. Barr, 400 F. Supp. 3d. 1005, 1022 (S.D. Cal. 2019)
(same).


                                               -15-
            a. Petitioner’s request for an individualized bond hearing is GRANTED;

            b. An Immigration Judge shall provide Petitioner with an individualized

                bond hearing by May 19, 2021, at which the United States will bear the

                burden of proving by clear and convincing evidence whether Petitioner’s

                continued detention is necessary to protect the community or prevent

                him from fleeing;

            c. Petitioner’s request for attorney’s fees is DENIED without prejudice.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: May 18, 2021                             _____                    _____
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                         -16-
